Exhibit Index EXHIBIT NO. (99) Press release, dated August 2, 2010 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release  For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC REPORTS AN INCREASE IN SECOND QUARTER EARNINGS PER SHARE OF 88 PERCENT Bluffton, Indiana – August 2, 2010 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported second quarter 2010 diluted earnings per share of $0.47, an increase of 88 percent compared to 2009 second quarter earnings per share of $0.25.Earnings per share before restructuring charges were $0.55, an increase of 53 percent compared to the prior year.In the second quarter of 2010, the Company also recognized charges for legal matters that resulted in a reduction to earnings per share of $0.10 per share.Therefore, earnings per share for the second quarter of 2010 before restructuring and legal matters would have been $0.65, an increase of 81 percent compared to the prior year.Second quarter 2010 sales were $190.4 million, an increase of 15 percent compared to 2009 second quarter sales of $165.3 million. Scott Trumbull, Franklin Chairman and Chief Executive, commented: “We were pleased with the operating performance of the Company in the second quarter.Water Systems revenues were a record for any quarter in the Company’s history and grew by 19 percent compared to the prior year.All of the growth was organic.Our long term effort to enhance the Company’s growth potential by expanding our sales base in developing regions paid off during the quarter.Our sales in Latin America, Asia Pacific, and Southern Africa represented about 30 percent of our global Water Systems sales and grew by 31 percent.Our Water Systems sales in the U.S. and Canada grew by 19 percent during the quarter despite relatively weak overall industry shipments.As a result of our strong sales performance, Water Systems operating margins before restructuring improved to 17.7 percent of sales, a 370 basis point improvement over the second quarter 2009. While our Fueling Systems revenue declined about 2 percent during the quarter, the entire decline was attributable to the wind down of vapor control equipment sales in California.Sales in the U.S. and Canada excluding California increased by 9 percent and sales in the rest of the world grew by 29 percent.Our international Fueling Systems sales growth continues to be propelled by filling station infrastructure investment in developing regions where automobile sales are growing rapidly.During the quarter we recognized costs related to a number of legal matters which reduced our current Fueling Systems operating income and will be discussed in more detail below. As a result of our strong operational performance our balance sheet continues to strengthen.We ended the quarter with a cash balance of $93 million and a net debt to equity ratio of 15 percent.We believe the Company is well positioned to continue improving operationally and to capitalize on strategic opportunities.” Key Performance Indicators: Earnings and Earnings Per Share Before and After Restructuring and Legal Matters For the Second Quarter (in millions except Earnings Per Share) Change Net Income attributable to FE Co.,Inc. $ $ 90
